NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PENINSULA GROUP CAPITAL CORPORATION,
Plain,tiff-Appellan.t,
V. -
UNITED STATES,
Defendant-Appellee.
2011-5026
Appea1 from the United States Court»~.of Federal
Clai1ns in case no. 09-CV-747, Senior Judge Bohdan A.
Futey.
ON MOTION
ORDER
Upon consideration of the appe11ant’s motion for a 45-
day extension of time, to obtain counse1, and to file a brief
I'r ls ORDERED THAT;
The motion is granted The appe11ant’s opening brief
is due March 14, 201l.

PE1~r1NsULA oRoUP oAP1TAL com v. us
FoR THE COURT
 1 4  /s/ Jan Horba1yj
Date J an Horbaly
C1erk
cc: Brian Fedor
P. Davis Oliver, Esq.
s21 R_FlLED
U.S. COU OF AP'PEALS FDR
THE FEDERAL CERCU1T
llEU 14 2010
11\N HDRBAL¥
CLERK
";